Citation Nr: 0403278	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  02-09 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
Parkinson's disease, including as secondary to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to August 
1949, from July 1950 to June 1954, from March 1967 to January 
1977, and from November 1980 to July 1982.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, dated in November 2001, that denied the veteran's 
application to reopen the previously denied claim of 
entitlement to service connection for Parkinson's disease, 
claimed as secondary to herbicide exposure.  The RO noted 
that the claim had previously been denied as a claim of 
service connection for a nerve disorder.  The case has been 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate review.

REMAND

In reviewing the veteran's claims folder, the Board finds it 
unclear as to whether the RO found the evidence added to the 
claims folder sufficient to reopen the veteran's claim of 
service connection.  The November 2001 rating decision is 
based on a finding that new and material evidence was not 
submitted.  The Statement of the Case (SOC) issued in May 
2002 appears to address the merits of the veteran's claim.  
The Board must first address the question of whether new and 
material evidence has been submitted.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) has held that the Board is under a legal duty in such 
a case to determine if there was new and material evidence to 
reopen the claim, regardless of the RO's action. Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed.Cir. 
1996).  The issue under current de novo appellate 
consideration before the Board is whether new and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for Parkinson's disease, 
including as secondary to exposure to herbicides has been 
submitted.  Only if the Board finds new and material evidence 
may it properly address the merits of the decision.

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA revised the 
provisions of 38 C.F.R. §3.159 and 3.156(a) effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

Section 3 of the VCAA indicates that the provisions of the 
statute do not require VA to reopen a claim that has been 
disallowed in the absence of presentation of new and material 
evidence.  38 U.S.C.A. §5103A.  VA has determined that 
although the provisions of the VCAA do not require that a 
previously denied claim be reopened, VA does have a duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  Veterans Benefits Administration Fast Letter 01-02 
(January 9, 2001).  

The Board notes that 38 C.F.R. §3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after November 
20, 2000 with respect to the standard for reopening claims 
contained in §3.156(a).  The provisions of §3.156(b) are only 
applicable to claims filed on or after August 29, 2001, but 
are, in any event, not relevant to the issue under 
consideration.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendments are thus inapplicable in this case because the 
veteran filed his claim to reopen on November 1, 2000.

Review of the VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
received by the RO November 2001, indicates that the veteran 
appears to be asserting that records from a private 
physician, Dr. P. Hogan, are available that are relevant to 
the veteran's claim.  Review of the claims folder indicates 
that Dr. Hogan first diagnosed the veteran's Parkinson's 
disease.  Although the veteran's examination by Dr. Hogan was 
noted in a December 1997 VA examination, it does not appear 
that an attempt was made to obtain these records prior to the 
rating decision denying the veteran's claim in February 1998. 

Accordingly the veteran's appeal is remanded to the RO for 
the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated or evaluated the veteran for 
Parkinson's disease.  After securing the 
necessary release, the RO should obtain 
these records.  In particular, the RO 
should contact the veteran regarding the 
date the veteran was evaluated by Dr. P. 
Hogan and attempt to obtain the records 
associated with the evaluation.  

2.  The RO should then readjudicate the 
issue on appeal.  If any benefit sought 
remains denied, the veteran and his 
attorney should be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See Veterans Benefits Act of 2003, Pub. L. No. 108-
183, §707, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §§ 5109B and 7112); The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




